Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bryant Moore appeals the district court’s order granting the Appellees’ motion for attorney’s fees and costs under 17 U.S.C. § 505 (2012), and denying Moore’s Fed.R.Civ.P. 60(d) motion to vacate the court’s prior order granting summary judgment in favor of the Appellees on Moore’s copyright infringement claims. We have thoroughly reviewed the record and conclude that the district court did not err. Accordingly, we affirm the district court’s order and deny Moore’s motion to stay proceedings related to the fee award pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.